department of the treasury internal_revenue_service washington d c date number release date cc ebeo br2 tl-n-2691-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel district from subject chief branch two office of associate chief_counsel cc ebeo employment_taxes - taxable_year this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company plan date a amount x issue whether bonuses paid to employees of the company in are considered amounts deferred under a nonqualified_deferred_compensation_plan that should be taken into account under sec_31_3121_v_2_-1 as fica wages in conclusion bonuses paid to employees of the company in are not amounts deferred under a nonqualified_deferred_compensation_plan because the employees did not have a legally binding right in to those amounts under sec_31_3121_v_2_-1 facts in the company paid bonuses to certain management employees and originally reported the bonus payments as wages paid in on the company filed form_843 claim_for_refund and request for abatement in the amount of dollar_figurex for refund of fica_taxes on those bonuses the company claims that the bonuses paid in were fully vested in and that pursuant to the regulations under sec_3121 those amounts should have been taken into account as fica wages in the form_843 states that all employees who received bonuses in had already earned fica wages in excess of the hospital insurance hi wage_base in accordingly the company claims that taking the bonuses into account in does not result in any additional hi liability for when asked for copies of compensation plans in effect during the company provided the employment_tax examiner with the plan dated a the company asserts that the plan was the only written plan document for that year the plan provides bonus opportunities to officers and other employees designated by the president of the company whose performance can have significant influence on the operations and profitability of the company the plan provides that bonuses are calculated as a percentage of base salary based upon target performances of entities within the company and target performances by individuals within those entities bonuses are paid from the bonus pool which is based upon the company’s net_income for the year nonrecurring adjustments to net_income may be included or excluded from the calculation of the bonus pool amount based upon the recommendation of the president and approval of the board_of directors payment from the plan is made as soon as practical after the bonus amounts are determined and approved the plan provides that no participant has any right to receive payment under the plan until the amounts are determined and approved for payment by the board_of directors furthermore the plan provides that the president may terminate the participation in the plan of an officer_or_employee at any time for any reason law and analysis the federal_insurance_contributions_act fica_taxes consist of the old-age survivors and disability insurance oasdi taxes imposed under sec_3101 and sec_3111 of the code and the hospital insurance medicare taxes imposed under sec_3101 and sec_3111 fica_taxes are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 of the internal_revenue_code defines wages for fica tax purposes as all remuneration for services with certain exceptions not applicable here bonus payments are wages because they constitute remuneration for services sec_3121 imposes a dollar limit on the annual amount of wages subject_to the oasdi portion of fica tax section of the omnibus_budget_reconciliation_act_of_1993 repealed the dollar limit on the annual amount of wages subject_to the hi portion of fica tax effective for and later years sec_3121 provides for the fica tax treatment of nonqualified_deferred_compensation_plans under code sec_3121 any amount deferred under a nonqualified_deferred_compensation_plan must be taken into account as wages for fica tax purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amount this special timing rule may result in the imposition of fica tax before the benefit payments under the plan begin sec_3121 provides a special exclusion the nonduplication rule that prevents double_taxation once an amount deferred under a nonqualified_deferred_compensation_plan is taken into account as wages under the special timing rule the nonduplication rule provides that neither that amount nor the income attributable to that amount is again treated as fica wages thus benefit payments under a nonqualified_deferred_compensation_plan are not subject_to fica tax when actually or constructively paid ie under the general timing rule for wage inclusion if the benefit payments consist of amounts deferred under the plan that were previously taken into account as fica wages under the special timing rule plus attributable income the company asserts that the bonus payments were amounts deferred in that those amounts should have been taken into account for fica purposes in and that all amounts paid in should therefore not be subject_to fica tax because all employees receiving bonuses in were above the hi wage_base for that year no fica_taxes would need to be paid with respect to the bonus amounts if the bonuses paid in were in fact deferred_compensation earned in sec_3121 provides that a nonqualified_deferred_compensation_plan means any plan or other arrangement for the deferral of compensation other than a plan described in sec_3121 treasury regulations under sec_3121 provide guidance for determining whether a plan provides for the deferral of compensation under sec_31_3121_v_2_-1 a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation and pursuant to the terms of the plan that compensation is payable in a later year an employee does not have a legally binding right to compensation if that compensation may be unilaterally reduced or eliminated by the employer after the services creating the right to the compensation have been performed however since the company’s claims represent amounts deferred and benefits paid before date the relevant inquiry becomes how the transition_rules under the final regulations apply to the payments more specifically the issue becomes whether the original fica tax treatment of the severance payments is and whether the amended fica tax treatment of the severance payments via filing claims for refund would be in accordance with a reasonable good_faith interpretation of sec_3121 for purposes of the transition_rules specifically the transition rule in sec_31_3121_v_2_-1 provides that for periods before date including amounts deferred before date and any benefits actually or constructively paid before date that are attributable to those amounts deferred an employer may rely on a reasonable good_faith interpretation of sec_3121 taking into account pre-existing guidance an employer will be deemed to have determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has complied with paragraphs a through f of the regulations for purposes of the transition_rules of paragraphs g through and subject_to paragraphs g ii and iii whether an employer that has not complied with paragraphs a through f has determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 will be determined based on the relevant facts and circumstances including consistency of treatment by the employer and the extent to which the employer has resolved unclear issues in its favor analysis the company’s plan does not constitute a nonqualified_deferred_compensation_plan within the meaning of sec_3121 and the regulations thereunder because the employees did not have a legally binding right to payment under the plan at the end of the plan states that the president may unilaterally terminate the participation in the plan of an officer_or_employee at any time for any reason furthermore the plan provides that payment from the plan is made as soon as practical after the bonus amounts are determined and approved the plan provides that no participant has any right to receive payment under the plan until the amounts are approved for payment by the board_of directors the structure of the agreement necessitates board approval in of bonuses earned in because the amount of the bonuses can not be determined until after the end of when net_income and target performance attainment is known therefore the subsequent board approval could not have occurred until employees did not have a legally binding right to bonus payments until approval by the board_of directors when an employer retains the discretion to adjust or eliminate compensation employees do not have a legally binding right to plan payments until payment is actually made if the company can eliminate a bonus any time prior to payment then the employees do not have a legally binding right to that bonus within the meaning of sec_31_3121_v_2_-1 accordingly the plan is not a nonqualified_deferred_compensation_plan for purposes of sec_3121 and is therefore not subject_to the special timing rule under sec_3121 instead the general timing rule for fica taxation applies see generally sec_31_3121_a_-2 that is true even though all services required to earn the bonuses have been performed until the bonus is actually paid the employer has the discretion to reduce or eliminate the payment therefore no deferred_compensation exists see sec_31_3121_v_2_-1 example the amount of the bonus should be treated as wages in the year in which it is paid furthermore looking at the company’s claim in light of the transition rule in sec_31_3121_v_2_-1 discussed above does not change that result the company’s original action of treating the bonus payments as subject_to fica tax when paid is in accordance with the final regulations the company’s amended action of treating the bonus payments to which the employees did not have a legally binding right as subject_to fica tax in the year the bonuses were earned as discussed above is not in accordance with the final regulations nor would such an amended action appear to be in accordance with a reasonable good_faith interpretation of sec_3121 under the facts_and_circumstances_test of sec_31_3121_v_2_-1 the taxpayer filed its claims for refund after the proposed_regulations had been published those proposed_regulations provide that amounts to which an employee does not have a legally binding right are not nonqualified_deferred_compensation within the meaning of sec_3121 to rely on the that position after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not be a reasonable good_faith interpretation of sec_3121 because the taxpayer originally interpreted sec_3121 as not applicable to the benefits at issue to rely on the opposite interpretation after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be in good_faith the bonus payments were properly treated as taxable upon payment in case development hazards and other considerations development of other facts might serve to substantiate the service’s position for that the employees did not have a legally binding right to the bonuses in example the transition_rules in the final regulations under sec_31_3121_v_2_-1 might present a hazard to this case with respect to amounts deferred and benefits paid before date those transition_rules merely require a reasonable good_faith interpretation of sec_3121 taking into account pre-existing guidance see sec_31_3121_v_2_-1 the payments were made at a time when no guidance under sec_3121 existed a court might hold that the company reasonably interpreted that a plan in which the employer retained discretion to alter or even eliminate payments was a nonqualified_deferred_compensation_plan within the meaning of sec_3121 however our research revealed no guidance under the prior_law governing deferred_compensation sec_3121 or that suggests that a bonus is deferred_compensation when the employer has reserved a right to alter or eliminate that compensation in conclusion we recommend further development of the facts in this case however based upon the available facts we recommend denial of the claim if you have any further questions please call branch two at ________________________ jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
